      Case 2:20-cv-00131-KJM-AC Document 23 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. WHITSITT,                              No. 2:20-cv-00131 KJM AC
12                       Plaintiff,
13            v.                                        ORDER
14    CITY OF STOCKTON, et al.,
15                       Defendants.
16

17           Plaintiff proceeds in this action in pro per. The matter was referred to a United States

18   Magistrate Judge as provided by Local Rule 302(c)(21).

19           On July 20, 2021, the magistrate judge filed findings and recommendations, which were

20   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

21   recommendations were to be filed within twenty-one days. ECF No. 18. Plaintiff has filed

22   objections to the findings and recommendations. ECF No. 21.

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

25   findings and recommendations to be supported by the record and by the proper analysis.

26   /////

27   /////

28   /////
                                                        1
     Case 2:20-cv-00131-KJM-AC Document 23 Filed 09/10/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed July 20, 2021, are adopted in full; and
 3         2. Plaintiff’s motion (ECF No. 17) is DENIED.
 4   DATED: September 8, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
